Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 24, 2022 has been entered.
Status of Claims
Claims 1-20 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
[as regards claims 5-8] the arrangement including each of the piston ends of the plurality of hydraulic cylinders is connected to only one of the plurality of flow control devices by only one of the plurality of fluid lines; each of the rod ends of the plurality of hydraulic cylinders is connected to only one of the plurality of flow control devices by only one of the plurality of fluid lines; and the piston end and the rod end of each of the plurality of hydraulic cylinders is connected to different ones of the plurality of flow control devices (claim 1), but somehow also additionally comprising a single control valve that is connected to each side of each of the flow control devices of the plurality of flow control devices so as to control movement of individual hydraulic cylinders of the plurality of hydraulic cylinders (claim 5), the control valve somehow also controlling flow of hydraulic fluid between opposite sides of a piston of a single hydraulic cylinder (claim 6), the control valve comprising one or more proportional, 4-way, 3-position valves (claim 7) and a sensor system for defining a location for the rod of each hydraulic cylinder relative to the hydraulic cylinder; and a controller configured to operate the control valve based on input from the sensor system (claim 8); and,
[as regards claims 19-20] an invention operative such that wherein the first hydraulic fluid in the first hydraulic fluid line is isolated between the first hydraulic cylinder and the intermediary body and the second hydraulic fluid in the second hydraulic fluid line is isolated between the second hydraulic cylinder and the intermediary device the first hydraulic fluid is isolated on one side of the first hydraulic cylinder and the second hydraulic fluid is isolated on one side of the second hydraulic cylinder (claim 11) but somehow also operative for controlling hydraulic fluid flow between opposite sides of a piston of a single hydraulic cylinder using a control valve (claim 19) and operative for controlling the hydraulic fluid between opposite sides of the piston of the single hydraulic cylinder (claim 20), 
--must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  in claim 11, line 13 it appears as though “intermediary” should be –intermediate--; in claim 11, line 15, it appears as though “intermediary device” should be –intermediate body--; in --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the invention recited now claims an arrangement where each of the piston ends of the plurality of hydraulic cylinders is connected to only one of the plurality of flow control devices by only one of the plurality of fluid lines; each of the rod ends of the plurality of hydraulic cylinders is connected to only one of the plurality of flow control devices by only one of the plurality of fluid lines; and the piston end and the rod end of each of the plurality of hydraulic cylinders is connected to different ones of the plurality of flow control devices (final 8 lines of claim 1), however claim 5 now recites a further inclusion of a single control valve that is connected to each side of each of the flow control devices of the plurality of flow control devices so as to control movement of individual hydraulic cylinders of the plurality of hydraulic cylinders, which would be excluded by the “only one” of the plurality of flow devices recitations in the base claim, and the application as filed does not cover a hybrid embodiment somehow containing characteristics of two exclusive embodiments, since claim 1 as amended now excludes 
In claim 11, the invention recited now describes the operation of the invention such that wherein the first hydraulic fluid in the first hydraulic fluid line is isolated between the first hydraulic cylinder and the intermediary body and the second hydraulic fluid in the second hydraulic fluid line is isolated between the second hydraulic cylinder and the intermediary device the first hydraulic fluid is isolated on one side of the first hydraulic cylinder and the second hydraulic fluid is isolated on one side of the second hydraulic cylinder, however claim 19 includes the limitations of controlling hydraulic fluid flow between opposite sides of a piston of a single hydraulic cylinder using a control valve, and claim 20 explicitly refers to controlling the hydraulic fluid between opposite sides of the piston of the single hydraulic cylinder. As with claims 5-8 above, the application as filed does not cover a hybrid embodiment somehow containing characteristics of two exclusive embodiments, since claim 11 as amended now excludes certain of the embodiments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, the recitation of a further inclusion of a single control valve that is connected to each side of each of the flow control devices of the plurality of flow control devices so as to control movement of individual hydraulic cylinders of the plurality of hydraulic cylinders, is confusing in view of the “only one” recitation now added to claim 1, which refers to each of the piston ends of the plurality of hydraulic cylinders is connected to only one of the plurality of flow control devices by only one of the plurality of fluid lines; each of the rod ends of the plurality of hydraulic cylinders is connected to only one of 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takavarasha (US 4,387,909) in view of Mizuno et al. (US 7,360,777, cited previously in the prosecution). Takavarasha teaches a vehicle suspension arrangement including a plurality of suspension units (32, 33, 34, 35) which support a vehicle chassis/frame (14) above respective vehicle wheels (10, 11, 12, 13), each suspension unit having a cylinder (40, 41, 42, 43) and a respective slidable piston and rod (44, 45, 46, 47) therein, a plurality of fluid lines (66, 67, 68, 69) connecting the cylinders in a series connection configuration, each piston end and rod end connected with only a single flow line, at least two of which are provided with respective flow control devices (71, connecting to respective cylinders 42, 43; 70 connecting to respective cylinders 40, 41)
The reference to Takavarasha, while teaching at least two flow control devices, fails to teach one in each line such that the piston end of one cylinder is connected to a rod end of the next cylinder in the series configuration through a flow control device (i.e., in Takavarasha initially lacks a flow control device in each of lines 67 and 69). The duplication or multiplication of already taught parts has long been held to be with in the skill level of the ordinary practitioner, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a flow control device such as initially taught by Takavarasha in each of the lines (e.g., adding one in each of lines 67 and 69) for the purpose of multiplying or enhancing the taught effect of the flow devices, in this case, providing for lateral motion damping as well as 
The reference to Takavarasha, while teaching the provision of flow control devices (70, 71, and optionally further units in lines 67 and 69), does not specifically teach that the flow control units are floating piston units which isolate the fluid in the respective lines connected there-to. Mizuno et al. teach that in providing flow control devices between cylinders in suspension devices, that it is known to use a flow control device (e.g., 160, 162) in the form of a cylinder (180) and a free-floating piston (182) not connected to an associated actively driven actuator, that prevents flow between the cylinder ends when free floating, thus isolating the fluid in one segment from the fluid in the other. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the flow control devices taught initially by Takavarasha as being cylinders with pistons internally located, for the purpose of reducing the overall flow of working fluid through the system during common driving conditions, resultantly allowing a faster response time of the suspension as compared to one where flow is not limited during normal driving conditions.
As regards claims 1 and 11, Initially the reference to Takavarasha as modified by  Mizuno et al., while teaching a suspension control arrangement, does not explicitly teach the presence of a vehicle which is a construction machine where the wheels are self-propelled “propulsors”. Initially the reference does teach a suspension arrangement which is capable of being used “for” such a machine. To the extent that the references teach the system[s] as usable on vehicles, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use it on a vehicle such as a construction machine, for the well-known purpose of allowing deflection of one wheel structure to be accommodated for while retaining the vehicle attitude, so as to reduce the discomfort of the user operating the vehicle. As regards the vehicle having “multiple independent propulsors” it is notoriously old and well known for a vehicle to have plural or all wheels driven by a single power source delivering motive power to a plurality of drive elements in a plurality of wheels to provide improved 
As regards claim 11 and its dependents, The reference to Takavarasha as modified by  Mizuno et al. refers to the functioning of the suspension but does not explicitly disclose a “method”, however in that the suspension provided by Takavarasha as modified by  Mizuno et al. is functional to perform the steps as claimed, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to perform the operating steps of displacing a first piston of one cylinder associated with a wheel in response to the impact of a discontinuity in the driving surface to transfer the operative force to the piston of a second cylinder associated with a different wheel, wherein the force transfer is smoothed by the intermediary of the cylinders with floating pistons as disclosed by the reference for the purpose of improving the vehicle response to an uneven driving surface, e.g., by providing a structure which performs the steps (without the performance of which, the structure would not be operative as claimed).

Claims 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takavarasha in view of Mizuno and Fontdecaba Buj (US 6,942,230, cited previously). The reference to Takavarasha  as modified by Mizuno et al. is discussed above, and while teaching an intermediate element which is a dual cylinder floating piston arrangement, does not specifically teach that the floating piston arrangement in the cylinder is formed such that there are two pistons between which is disposed a compressible medium, the compressible medium being a gas wherein the compression of the compressible medium serving as a damper function. Fontdecaba Buj (‘230) teaches a known two-piston intermediate cylinder element for use in connecting two hydraulic circuits associated with different vehicle suspension components (see, e.g., 43’) the floating piston arrangement (55, 55) in the cylinder is formed such that there are at least two pistons (55A, 55A) between which is disposed a compressible medium (in chamber 56 delivered from gas supply 62 and/or expansion chambers 68), the compressible medium being a gas (col. 9, lines 27-29) wherein the compression of the .

Claims 4, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takavarasha in view of Mizuno and Fontdecaba Buj (WO 2004/098920, cited previously by applicant). The reference to Takavarasha as modified by Mizuno et al. is discussed above and does not explicitly teach the flow control devices as comprising a dual diameter cylinder comprising first and second end portions where the ends are respectively different diameters, one smaller than the other, and the intermediate body piston includes a piston located in the first end portion and the second end portion, and/or wherein the flow control intermediate body or bodies comprises a free-floating piston and another one of the intermediate bodies of the plurality of flow control devices comprises a dual diameter cylinder piston. Fontdecaba Buj teaches a flow control arrangement wherein flow control elements between two working fluid chambers of two pistons (e.g., c1, r1; c2, r2) are provided with an assembly including a control element with a floating piston (e.g., control element 6, having two piston ends of the same size) and additionally a control element with a floating piston characterized by having a dual diameter cylinder, one cylinder of larger diameter than the other and a piston having respective dual diameter piston portions (e.g., control element 7, having a small diameter cylinder with respective small piston head therein and a large diameter cylinder with the respective large piston head at an opposite end of the overall piston assembly). Fontdecaba Buj positively teaches that this dual-diameter construction is helpful in providing improved flexibility in accommodating for suspension piston .

Claims Not Rejected Over the Prior Art of Record
Claims 5-8, 19 and 20 are not currently rejected as being unpatentable over or anticipated by the prior art of record, however they recite limitations, in combination with the base claims[s] from which they depend, which are logically inconsistent and are additionally not actually supported by the application as filed. As such, they are not in condition for allowance in their current form[s].

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the claim rejections based on 35 USC §112(a) and or ¶1, and based on 35 USC §112(b) and or ¶2, note that applicant has now created a condition where the recitations in the independent claims exclude a number of the disclosed embodiments which are referenced in dependent claims 5-8 and 19-20. The application as filed does not support the hybrid embodiments claimed, particularly in view of the exclusive language now employed by applicant in the independent claims, and further, these recitations are of a scope which cannot be reasonably ascertained.
As regards the previous application of the reference to Mizuno et al. as a base reference, the examiner agrees that the reference does not reasonably meet the limitations as now claimed. Note the reference to Takavarasha, which teaches plural cylinders having rod and piston ends, wherein the rod and piston ends of each cylinder separately are prevented from fluid communication with each other, and wherein a rod end of one cylinder is 
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616